 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JUAN TREVINO, ROMEO PALMA,                       Lead Case No.: 1:18-cv-00120-DAD-BAM
      JUAN C. AVALOS, ALBERTO GIANINI,                 (Trevino)
12    CHRISTOPHER WARD, and LINDA
      QUINTEROS, on behalf of themselves and           Member Case Nos.:
13    all others similarly situated,
                                                           1. 1:18-cv-00121-DAD-BAM (Palma)
14                       Plaintiffs,
                                                           2. 1:18-cv-00567-DAD-BAM (Avalos)
15            v.
                                                           3. 1:18-cv-01176-DAD-BAM (Hagman)
16    GOLDEN STATE FC, LLC, a Delaware
      Limited Liability Company,                           4. 1:17-cv-01300-DAD-BAM (Ward)
17    AMAZON.COM INC., a Delaware
      Corporation, and AMAZON
18    FULFILLMENT SERVICES, INC., a                    ORDER REFERRING MOTION TO
      Delaware Corporation,                            MAGISRATE JUDGE
19
                         Defendants.
20
21

22           Pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(a), plaintiffs’ motion for class

23   certification (Doc. Nos. 96, 98) is hereby referred to United States Magistrate Judge Barbara A.

24   McAuliffe for issuance of findings and recommendations in accordance with 28 U.S.C.

25   § 636(b)(1)(B) and (C). Accordingly, the hearing on the motion set for February 19, 2020 at

26   /////

27   /////

28   /////
                                                      1
 1   9:30 a.m. in Courtroom 5 before the undersigned is hereby vacated and a new hearing date will be

 2   set by way of minute order issued by the assigned magistrate judge.

 3   IT IS SO ORDERED.
 4
        Dated:    December 11, 2019
 5                                                    UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
